Exhibit 10.1

 

 

 

 

 

SHARE PURCHASE AGREEMENT

dated as of December 5, 2019

by and among

ATHENEX, INC.

AND

THE INVESTORS LISTED ON SCHEDULE 1

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I        Purchase; Purchase Price; and Closings       

SECTION 1.1.

  

Purchase

     1  

SECTION 1.2.

  

Purchase Price

     1  

SECTION 1.3.

  

Closing

     1  

SECTION 1.4.

  

Closing Conditions

     2   ARTICLE II        Representations and Warranties       

SECTION 2.1.

  

Representations and Warranties of the Company

     3  

SECTION 2.2.

  

Representations and Warranties of the Investor

     13   ARTICLE III        Covenants       

SECTION 3.1.

  

Filings; Other Actions

     16  

SECTION 3.2.

  

Confidentiality

     17  

SECTION 3.3.

  

Representations and Warranties

     17  

SECTION 3.4.

  

Registration Statements

     17   ARTICLE IV        Additional Agreements       

SECTION 4.1.

  

Compliance with Laws

     18  

SECTION 4.2.

  

Legend

     18  

SECTION 4.3.

  

Indemnity

     19  

SECTION 4.4.

  

Registration Rights

     20   ARTICLE V   Termination  

SECTION 5.1.

  

Termination

     20  

SECTION 5.2.

  

Effects of Termination

     21  

 

ii



--------------------------------------------------------------------------------

ARTICLE VI        Miscellaneous       

SECTION 6.1.

  

Survival

     21  

SECTION 6.2.

  

Amendment

     21  

SECTION 6.3.

  

Waivers

     21  

SECTION 6.4.

  

Counterparts

     22  

SECTION 6.5.

  

Governing Law

     22  

SECTION 6.6.

  

Dispute Resolution

     22  

SECTION 6.7.

  

Notices

     22  

SECTION 6.8.

  

Entire Agreement, Etc.

     23  

SECTION 6.9.

  

Definitions

     23  

SECTION 6.10.

  

Captions

     25  

SECTION 6.11.

  

Severability

     25  

SECTION 6.12.

  

No Third-Party Beneficiaries

     25  

SECTION 6.13.

  

Public Announcements

     25  

SECTION 6.14.

  

Specific Performance

     26  

 

   LIST OF EXHIBITS Exhibit A:    Form of Officer’s Certificate from the Company
Exhibit B:    Form of Registration Rights Agreement

 

iii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

Actions    Section 2.1(m) Affiliate    Section 6.9(a) Aggregate Purchase Price
   Section 1.2 Agreement    Recitals Anti-Money Laundering Laws   
Section 2.1(p) Applicable Laws    Section 2.1(o) Beneficially Own/ Beneficial
Ownership    Section 6.9(a) Closing    Section 1.3 Closing Date    Section 1.3
Common Stock    Recitals Company    Recitals Company Indemnified Parties   
Section 4.3(b) control/controlled-by/under common control with    Section 6.9(a)
e-mail    Section 6.4 Encumbrances    Section 2.1(c) Exchange Act   
Section 2.1(h) Fundamental Representations    Section 6.1 GAAP    Section 2.1(h)
Governmental Entity    Section 1.4(a) Governmental Order    Section 1.4(a) Group
Companies    Section 6.9(a) Indemnified Party    Section 4.3(c) Indemnifying
Party    Section 4.3(c) Information    Section 3.3 Infringe    Section 2.1(w)
Intellectual Property    Section 2.1(w) Investor    Recitals Investor
Indemnified Parties    Section 4.3(a) knowledge of the Company/ Company’s
knowledge    Section 6.9(a) License Agreements    Section 2.1(w) Losses   
Section 4.3(a) Material Adverse Effect    Section 6.9(a) person   
Section 6.9(a) Purchase Price Per Share    Section 1.2 Purchased Shares   
Section 1.1 Registration Rights Agreement    Recitals Sanctioned Country   
Section 2.1(q) Sanctions    Section 2.1(q) SEC    Section 2.1 SEC Documents   
Section 2.1 Securities Act    Recitals Transaction Documents    Recitals
Transfer Agent    Section 1.3

 

iv



--------------------------------------------------------------------------------

THIS SHARE PURCHASE AGREEMENT, dated as of December 5, 2019 (this “Agreement”),
is made by and among Athenex, Inc., a Delaware corporation (the “Company”), and
each of the investors named on Schedule 1 (each, an “Investor” and, together,
the “Investors”).

RECITALS:

A.        The Investment. The Investors intend to subscribe for and purchase
from the Company, and the Company intends to issue and sell to the Investors, as
an investment in the Company, the securities as described herein. The securities
to be purchased at the closing are shares of common stock, par value $0.001 per
share, of the Company (“Common Stock”).

B.        Exemption from Securities Registration. The parties are executing and
delivering this Agreement in reliance upon the exemption from securities
registration afforded by Section 4(a)(2) of the U.S. Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder (the “Securities
Act”) and the provisions of Regulation D or other applicable exemptions from
registration, as promulgated by the U.S. Securities and Exchange Commission
under the Securities Act.

C.        Registration Rights Agreement. At the Closing, the Company and the
Investors will enter into a Registration Rights Agreement, substantially in the
form attached as Exhibit B hereto (the “Registration Rights Agreement”).

D.        Transaction Documents. The term “Transaction Documents” refers to this
Agreement, the Registration Rights Agreement and each of the other agreements
and documents entered into or delivered by the parties hereto in connection with
the transactions contemplated hereby or thereby.

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

ARTICLE I

PURCHASE; PURCHASE PRICE; AND CLOSINGS

SECTION 1.1.      Purchase. On the terms and subject to the conditions set forth
herein, the Investors will purchase from the Company, and the Company will issue
and sell to the Investors, an aggregate of 3,945,750 shares of Common Stock
(such shares of Common Stock collectively, the “Purchased Shares”). The number
of Purchased Shares that each Investor will purchase from the Company is set
forth on Schedule 1.

SECTION 1.2.      Purchase Price. The purchase price per Purchased Share (the
“Purchase Price Per Share”) shall be US $15.30, amounting to an aggregate
purchase price for all of the Purchased Shares of US $60,369,975 (the “Aggregate
Purchase Price”). The portion of the Aggregate Purchase Price that each Investor
will pay to the Company is set forth on Schedule 1.

SECTION 1.3.      Closing. Subject to the satisfaction (or, where permissible,
waiver) of the conditions to the closing set forth in SECTION 1.4, the closing
shall take place remotely via the exchange of documents and signatures (the
“Closing”), on a date which shall not



--------------------------------------------------------------------------------

be more than two (2) business days after the date of this Agreement unless
otherwise mutually agreed by the parties hereto (the date on which the Closing
actually occurs, the “Closing Date”). At or before the Closing, each Investor
shall (i) pay to the Company its share of the Aggregate Purchase Price by wire
transfer of immediately available funds in United States dollars to a bank
account designated by the Company, and (ii) deliver to the Company a copy of the
Registration Rights Agreement duly executed by such Investor. At or before the
Closing, the Company shall (i) deliver to each Investor a true and complete copy
of the duly passed resolutions of the board of directors of the Company (in the
form of minutes or otherwise), or the relevant extracts thereof, evidencing
approval of the execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a named party and
the consummation of the transactions contemplated hereunder and thereunder and
(ii) deliver to each Investor a copy of the Registration Rights Agreement duly
executed by the Company. On the Closing Date, the Company shall instruct the
transfer agent for the Common Stock (the “Transfer Agent”) to promptly issue to
each Investor in book entry form its Purchased Shares (and, upon request of such
Investor, shall instruct the Transfer Agent to deliver stock certificates to
such Investor representing its Purchased Shares). If the Transfer Agent has not
issued the Purchased Shares to each Investor on or prior to the second business
day after the Closing Date, the Company shall promptly refund to each Investor
the portion of the Aggregate Purchase Price paid by such Investor.

SECTION 1.4.      Closing Conditions.

(a)        The obligation of the Investors to consummate the Closing is subject
to the fulfillment prior to or contemporaneously with the Closing of each of the
following conditions:

(i)        no judgment, injunction, order, ruling, verdict, decree or other
similar determinations or finding (a “Governmental Order”) by, before or under
the supervision of any court, administrative agency or commission or other
governmental authority or instrumentality, whether federal, state, local or
foreign, or any applicable industry self-regulatory organization (each, a
“Governmental Entity”) that would be reasonably likely to have the effect of
prohibiting the Closing shall be in effect, and no lawsuit commenced by any
Governmental Entity seeking to prohibit the Closing shall be pending;

(ii)        the representations and warranties of the Company set forth in
SECTION 2.1 of this Agreement shall be true and correct in all material respects
as of the date hereof and as of the Closing Date (except (A) to the extent such
representations and warranties are made as of a specified date, in which case
such representations and warranties shall be true and correct in all material
respects as of such date, and (B) any representations and warranties that have
“material” or “Material Adverse Effect” qualifications, in which case such
representations and warranties shall be true in all respects);

(iii)        the Company shall have performed in all material respects all
obligations required to be performed by it at or prior to or contemporaneously
with the Closing under this Agreement;

 

2



--------------------------------------------------------------------------------

(iv)        the Company shall have obtained all consents, permits, approvals,
registrations and waivers necessary and appropriate for the consummation of the
transactions contemplated herein and in the other Transaction Documents,
including without limitation any required shareholder approval or Nasdaq Stock
Market (“Nasdaq”) approval, all of which shall be in full force and effect;

(v)        the Company shall have delivered to each Investor a duly executed
(A) Officer’s Certificate in the form set forth in Exhibit A hereto and
(B) Secretary’s Certificate certifying (1) the Company’s board resolutions
approving this Agreement and the other Transaction Documents and the issuance of
the Purchased Shares, and (2) the Company’s Certificate of Incorporation and
Bylaws, each as amended through the date hereof;

(vi)        the Investors shall have received an opinion from Harter Secrest &
Emery LLP in a form agreed upon by the Investors acting reasonably and in good
faith; and

(vii)        no stop order or suspension of trading shall have been imposed or
threatened in writing by any Governmental Entity or self-regulatory organization
with respect to public trading in the Company’s stock.

(b)        The obligation of the Company to consummate the Closing is subject to
the fulfillment prior to the Closing of each of the following conditions:

(i)        no Governmental Order by, before or under a Governmental Entity that
would have the effect of prohibiting the Closing shall be in effect, and no
lawsuit commenced by any Governmental Entity seeking to prohibit the Closing
shall be pending;

(ii)        the representations and warranties of the Investors set forth in
SECTION 2.2 of this Agreement shall be true and correct in all material respects
as of the date hereof and as of the Closing Date (except to the extent such
representations and warranties are made as of a specified date, in which case
such representations and warranties shall be true and correct in all material
respects as of such date; and

(iii)        each Investor shall have performed in all material respects all
obligations required to be performed by it at or prior to or contemporaneously
with the Closing under this Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

SECTION 2.1.      Representations and Warranties of the Company. The Company
represents and warrants to each Investor as of the date hereof and as of the
Closing Date (except to the extent made only as of a specified date, in which
case as of such date) that, except as set forth in the reports, registrations,
documents, filings, statements, schedules and submissions

 

3



--------------------------------------------------------------------------------

together with any required amendments thereto filed with the U.S. Securities and
Exchange Commission (the “SEC”) prior to the date of this Agreement (the “SEC
Documents”):

(a)        Organization and Good Standing. The Company and each other Group
Company have been duly organized and are validly existing and in good standing
(or the jurisdictional equivalent) under the laws of its respective jurisdiction
of organization, are duly qualified to do business and are in good standing (or
the jurisdictional equivalent) in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified or in good standing or
have such power or authority would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b)        Due Authorization. The Company has full right, power and authority to
execute and deliver the Transaction Documents and to perform its obligations
thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery by it of the Transaction Documents and the
consummation by it of the transactions contemplated thereby has been duly and
validly taken. The Transaction Documents constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally and to general equitable principles.

(c)        Capitalization. As of the date of this Agreement, (a) the authorized
share capital of the Company is 275,000,000 shares, and consists of 250,000,000
shares of Common Stock, of which 77,384,755 shares of Common Stock are
outstanding, and 25,000,000 shares of preferred stock, of which none is
outstanding, (b) all the outstanding shares of capital stock of the Company have
been duly and validly authorized and issued and are fully paid and
non-assessable and are not subject to any pre-emptive or similar rights;
(c) other than (i) as described in the SEC Documents, (ii) options to purchase
shares of Common Stock issued to employees and consultants, (ii) the Warrant
dated as of June 29, 2018 entered into between the Company and Perceptive Life
Sciences Master Fund, Ltd., and (iii) the milestone payments that may become
payable in shares of Common Stock pursuant to the Asset Purchase Agreement dated
as of June 27, 2019, as amended on October 31, 2019, between the Company,
certain of its subsidiaries, Cidal Limited, certain subsidiaries of Cidal
Limited and certain members of Cidal Limited, there are no outstanding rights
(including pre-emptive rights), warrants, or instruments convertible into or
exchangeable for, any shares of capital stock or other equity interests in the
Company or any of its subsidiaries, or any contract, commitment, agreement,
understanding or arrangement of any kind relating to the issuance of any capital
stock of the Company or any such subsidiary, any such convertible or
exchangeable securities or any such rights, warrants or options; and (d) except
as described in the SEC Documents, all of the outstanding shares of capital
stock or other equity interests of each material subsidiary owned, directly or
indirectly, by the Company have been duly and validly authorized and issued, are
fully paid and non-assessable and are owned directly or indirectly by the
Company, free and clear of any lien, charge, encumbrance, security interest,
restriction on voting or transfer or any other claim of any third party
(“Encumbrances”). The issuance and sale of the Purchased Shares hereunder will
not obligate the Company to issue shares

 

4



--------------------------------------------------------------------------------

of Common Stock or other securities to any other Person (other than the
Investor) and will not result in the adjustment of the exercise, conversion,
exchange or reset price of any outstanding security. No additional shares of
Common Stock or preferred stock, or securities convertible into shares of Common
Stock or preferred stock, will be issued on or before the Closing Date except
for shares of Common Stock issued pursuant outstanding obligations as of the
date of this Agreement pursuant to Clause (c)(ii), (iii) or (iv) of this
Section 2.1(c).

(d)        Valid Issuance. The Purchased Shares to be issued and sold by the
Company hereunder have been duly authorized and, when issued and delivered and
paid for as provided herein, will be duly and validly issued, will be fully paid
and non-assessable, and when issued, shall be free and clear of Encumbrances,
except for restrictions on transfer imposed by applicable securities laws.

(e)        No Violation or Default. Neither the Company nor any other Group
Company is (i) in violation of its charter or by-laws or similar organizational
documents; (ii) in default, and no event has occurred that, with notice or lapse
of time or both, would constitute such a default, in the due performance or
observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any other Group Company is a party or by which the Company
or any other Group Company is bound or to which any property or asset of the
Company or any other Group Company is subject; or (iii) in violation of any law
or statute, including laws of foreign jurisdictions, tax laws, environmental
protection laws, health and pharmaceutical regulatory laws, social security laws
or labor laws, or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (ii) and (iii) above, for any such default or violation that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(f)        No Conflicts. The execution, delivery and performance by the Company
of the Transaction Documents, the issuance and sale of the Purchased Shares and
the consummation of the transactions contemplated by the Transaction Documents
do not and will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, result in the
termination, modification or acceleration of, or result in the creation or
imposition of any lien, charge or encumbrance upon any property, right or asset
of the Company or any other Group Company pursuant to, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any other Group Company is a party or by which the Company or any
other Group Company is bound or to which any property, right or asset of the
Company or any other Group Company is subject, (ii) result in any violation of
the provisions of the charter or by-laws or similar organizational documents of
the Company or any other Group Company or (iii) result in the violation of any
law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except, in the case of
clauses (i) and (iii) above, for any such conflict, breach, violation or default
that would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.

(g)        No Consents Required. Assuming the accuracy of the representations
and warranties of the Investor set forth in SECTION 2.2, and other than
submitting the Listing of Additional Shares Notification Form to the Nasdaq, no
consent, approval, authorization, order, registration or qualification of or
with any court or arbitrator or governmental or regulatory

 

5



--------------------------------------------------------------------------------

authority is required to be made or obtained by the Company for the execution,
delivery and performance by the Company of this Agreement, the issuance and sale
of the Purchased Shares and the consummation of the transactions contemplated by
the Transaction Documents, except for those that have been made or obtained
prior to the date hereof, post-Closing filings as may be required pursuant to
securities laws and the rules and regulation of the Nasdaq, which the Company
shall file within the applicable time periods and the registration of the
Purchased Shares under the Securities Act as and when required under the
Registration Rights Agreement.

(h)        SEC Documents and Financial Statements. The Company is eligible to
use Form S-3 under the Securities Act and it meets the transaction requirements
as set forth in General Instruction I.B.1 and I.B.3 of Form S-3. As of their
respective dates, all SEC Documents filed by the Company with the Commission
complied in all material respects with the requirements of the U.S. Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder (the “Exchange Act”)), and none of the SEC Documents, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements (including
the related notes thereto) of the Company and its consolidated subsidiaries
included in the Company’s Quarterly Report on Form 10-Q for the quarter ended
September 30, 2019, as filed with the SEC on November 12, 2019 comply in all
material respects with the applicable requirements of the Securities Act and
present fairly the financial position of the Company and its consolidated
subsidiaries as of the dates indicated and the results of their operations and
the changes in their cash flows for the periods specified; such financial
statements have been prepared in all material aspects in conformity with
generally accepted accounting principles (“GAAP”) in the United States applied
on a consistent basis throughout the periods covered thereby, and any supporting
schedules included in the SEC Documents present fairly in all material aspects
the information required to be stated therein; and the other financial
information included in the SEC Documents has been derived from the accounting
records of the Company and its consolidated subsidiaries and presents fairly in
all material aspects the information shown thereby.

(i)        Regulatory Filings. Neither the Company nor any other Group Company
has failed to file with the regulatory authorities any material required filing,
declaration, listing, registration, report or submission with respect to the
product candidates of the Company or the other Group Companies that are
described or referred to in the SEC Documents; all such filings, declarations,
listings, registrations, reports or submissions were in material compliance with
Applicable Laws when filed; and no material deficiencies regarding compliance
with Applicable Law have been asserted by any applicable regulatory authority
with respect to any such filings, declarations, listings, registrations, reports
or submissions.

(j)        Title to Real and Personal Property. The Company and the other Group
Companies have good and marketable title in fee simple to, or have valid rights
to lease (under valid, subsisting and, to the knowledge of the Company,
enforceable leases with respect to any leased real property and facilities) or
otherwise use, all items of real and personal property that are material to the
respective businesses of the Company and the other Group Companies, in each case
free and clear of all liens, except those that do not materially interfere with
the use made and proposed to be made of such property by the Company and the
other Group Companies.

 

6



--------------------------------------------------------------------------------

(k)        Tax. The Company and the other Group Companies have paid all federal,
state, local and foreign taxes and filed all tax returns required to be paid or
filed through the date hereof except where such failure to pay or file would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, there is no tax
deficiency that has been, or could reasonably be expected to be, asserted
against the Company or any other Group Company or any of their respective
properties or assets. To the Company’s knowledge, no tax investigation is
currently pending against the Company or any other Group Company. The provisions
included in the financial statements as set out in the SEC Documents included
appropriate provisions required under U.S. GAAP for all taxation in respect of
accounting periods ended on or before the accounting reference date to which
such audited accounts relate for which the Company was then or might reasonably
be expected thereafter to become or have become liable.

(l)        Absence of Certain Changes. Since the date of the most recent
financial statements of the Company included in the SEC Documents, (i) there has
not been any change in the capital stock (other than the issuance of Common
Stock upon exercise of any stock options and warrants described as outstanding
in, and the grant of any options and awards under existing equity incentive
plans described in, the SEC Documents), short-term debt or long-term debt of the
Company or any other Group Company, or any dividend or distribution of any kind
declared, set aside for payment, paid or made by the Company on any class of
capital stock, or any other change or development that, individually or in the
aggregate, has had or would reasonably be expected to have a Material Adverse
Effect, (ii) neither the Company nor any other Group Company has entered into
any transaction or agreement (whether or not in the ordinary course of business)
that is material to the Company and the other Group Companies taken as a whole
or incurred any liability or obligation, direct or contingent, that is material
to the Company and the other Group Companies taken as a whole; (iii) there has
not been any material damage, destruction or loss, whether or not covered by
insurance to any assets or properties of the Company or any Group Company, that,
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect, (iv) there has not been any material labor
difficulties or labor union organizing activities with respect to employees of
the Company or any Group Company that, individually or in the aggregate, has had
or would reasonably be expected to have a Material Adverse Effect, and (v) there
has not been any other event or condition of any character that has had or could
be reasonably expected to have a Material Adverse Effect.

(m)        Legal Proceedings. As of the date of this Agreement, (i) there are no
legal, governmental or regulatory investigations, actions, demands, claims,
suits, arbitrations, inquiries or proceedings and the Company has received no
written notice of violation (“Actions”) pending to which the Company, any other
Group Company or any directors, director nominees or executive officers (in
their respective capacities as such) of any Group Company is a party or to which
any property of the Company or any other Group Company is the subject that
(A) adversely affects or challenges the legality, validity or enforceability of
any other Transaction Documents or the transactions contemplated hereby, or
(B) individually or in the aggregate, if determined adversely to the Company or
any other Group Company, would have or reasonably be expected to have a Material
Adverse Effect; (ii) no such Actions are, to the knowledge of the Company,
threatened, except as described in the SEC Documents; (iii) there are no prior,
current or pending Actions that are required under the Securities Act to be
described in the SEC Documents that are not so

 

7



--------------------------------------------------------------------------------

described in the SEC Documents, and (iv) there are no statutes, regulations or
contracts or other documents that are required under the Securities Act to be
filed as exhibits to the SEC Documents or described in the SEC Documents that
are not so filed as exhibits to the SEC Documents or described in the SEC
Documents.

(n)        Material Contracts. Each franchise, contract or other document of a
character required to be described in the SEC Documents or to be filed as an
exhibit to the SEC Documents under the Securities Act and the rules and
regulations promulgated thereunder is so described or filed. All such agreements
and contracts are valid, binding, in full force and effect and enforceable
against each of the parties thereto. Neither the Company, nor, to the Company’s
knowledge, any other party thereto, is in default (or with notice or lapse of
time or both, would result in a default) of any of its material obligations
under any such agreement or contract.

(o)        Licenses and Permits. The Company and the other Group Companies
possess, and are in material compliance with the terms of, all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their properties or the conduct of their business as described in the
SEC Documents, except where the failure to possess or make the same would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and neither the Company nor any other Group Company has received
notice of any revocation or modification of any such material license,
certificate, permit or authorization or has any reason to believe that any such
material license, certificate, permit or authorization will not be renewed in
the ordinary course except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company and the
other Group Companies (i) are, and at all times since January 1, 2018 have been,
in compliance with all statutes, rules and regulations applicable to the
ownership, testing, development, manufacture, packaging, processing, use,
distribution, storage, import, export or disposal of any product manufactured or
distributed by the Company (“Applicable Laws”); and (ii) have not received, and
has no knowledge that it will receive, any U.S. Food and Drug Administration
(“FDA”) Form 483 written notice of adverse finding, warning letter, untitled
letter or other correspondence or written notice from any court or arbitrator or
governmental or regulatory authority (A) alleging or asserting non-compliance
with (x) any Applicable Laws or (y) any licenses, exemptions, certificates,
approvals, clearances, authorizations, permits and supplements or amendments
thereto required by any such Applicable Laws except in each case of clause
(i) and clause (ii), as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect; (B) contesting the premarket
clearance, licensure, registration, or approval of, the uses of, the
distribution of, the manufacturing or packaging of, the testing of, the sale of,
or the labeling and promotion of any product manufactured or distributed by the
Company; (C) withdrawing its approval of, requests the recall, suspension, or
seizure of, or withdraws or orders the withdrawal of advertising or sales
promotional materials relating to, any product manufactured or distributed by
the Company; (D) imposing a clinical hold on any clinical investigation by the
Company or any other Group Company; (E) except as disclosed in the SEC Documents
enjoining production at any facility of the Company or any other Group Company;
or (F) entering or proposing to enter into a consent decree or permanent
injunction with the Company or any other Group Company. Without limiting the
generality of the foregoing, all preclinical and clinical studies conducted by
or, to the Company’s knowledge, on behalf of the Company to support approval for
commercialization of the Company’s products have been

 

8



--------------------------------------------------------------------------------

conducted by the Company, or to the Company’s knowledge by third parties, in
compliance with all applicable federal, state or foreign laws, rules, orders and
regulations, except for such failure or failures to be in compliance which could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. The descriptions of the tests and preclinical and clinical
studies, and results thereof, conducted by or, to the Company’s knowledge, on
behalf of the Company contained in the SEC Documents are accurate and complete
in all material respects; and the Company has not received any oral or written
notice or correspondence from the FDA or any foreign, state or local
governmental body exercising comparable authority requiring the termination,
suspension, or clinical hold of any tests or preclinical or clinical studies, or
such written notice or correspondence from any Institutional Review Board or
comparable authority requiring the termination or suspension of a clinical
study, conducted by or on behalf of the Company, which termination, suspension,
or clinical hold would reasonably be expected to have a Material Adverse Effect.
The properties, business and operations of the Company and any other Group
Company have been and are being conducted in all material respects in accordance
with all laws, rules and regulations of the FDA, to the extent applicable.

(p)        Compliance with Anti-Money Laundering Laws. The operations of the
Company and the other Group Companies are and have been conducted at all times
in compliance with applicable financial recordkeeping and reporting
requirements, including those of the Organised and Serious Crimes Ordinance
(Chapter 455 of the Laws of Hong Kong), the Anti-Money Laundering and
Counter-Terrorist Financing (Financial Institutions) Ordinance (Chapter 615 of
the Laws of Hong Kong), the Drug Trafficking (Recovery of Proceeds) Ordinance
(Chapter 405 of the Laws of Hong Kong), the United Nations (Anti-Terrorism
Measures) Ordinance (Chapter 575 of the Laws of Hong Kong), the Currency and
Foreign Transactions Reporting Act of 1970, as amended, the applicable
anti-money laundering statutes of all jurisdictions where the Company or any
other Group Company conducts business, the applicable rules and regulations
thereunder and any related or similar rules, regulations or guidelines issued,
administered or enforced by any governmental or regulatory agency (collectively,
the “Anti-Money Laundering Laws”) and no action, suit or proceeding by or before
any court or governmental or regulatory agency, authority or body or any
arbitrator involving the Company or any other Group Company with respect to the
Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

(q)        No Conflicts with Sanctions Laws. Neither the Company nor any other
Group Company or any directors, officers or employees (in their respective
capacity as such) of any Group Company, nor, to the knowledge of the Company,
any agent acting on behalf of the Company or any other Group Company is
currently the subject or the target of any sanctions administered or enforced by
the U.S. government, (including the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State and including the
designation as a “specially designated national” or “blocked person”) and is not
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department, the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority (collectively, “Sanctions”), nor is the Company or any other Group
Company located, organized or resident in a country or territory that is the
subject or target of Sanctions (each, a “Sanctioned Country”); and the Company
will not directly or indirectly use the proceeds of the sale of the Purchased
Shares hereunder, or lend, contribute or otherwise make available such proceeds
to any subsidiary, joint venture partner or other person or entity (i) to fund
or facilitate any activities of or business with any person that, at the time of
such funding or facilitation, is the subject or target of Sanctions, (ii) to
fund

 

9



--------------------------------------------------------------------------------

or facilitate any activities of or business in any Sanctioned Country or
(iii) in any other manner that will result in a violation by any person
(including any person participating in the transaction, whether as underwriter,
advisor, investor or otherwise) of Sanctions. For the past five years, the
Company and the other Group Companies have not knowingly engaged in and are not
now knowingly engaged in any dealings or transactions with any person that at
the time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country.

(r)        No Labor Disputes.

(i)        The Company is not a party to or bound by any collective bargaining
agreements or other agreements with labor organizations. The Company has not
violated any laws, regulations, orders or contract terms, affecting the
collective bargaining rights of employees, labor organizations or any laws,
regulations or orders affecting employment discrimination, equal opportunity
employment, or employees’ health, safety, welfare, wages and hours, which
violation, individually or in the aggregate, has had or would reasonably be
expected to have a Material Adverse Effect.

(ii)        (A) There are no labor disputes existing, or to the Company’s
knowledge, threatened, involving strikes, slow-downs, work stoppages, job
actions, disputes, lockouts or any other disruptions of or by the Company’s
employees that, individually or in the aggregate, has had or would reasonably be
expected to have a Material Adverse Effect, (B) there are no unfair labor
practices or petitions for election pending or, to the Company’s knowledge,
threatened before the National Labor Relations Board or any other federal,
state, foreign or local labor commission relating to the Company’s employees
that, individually or in the aggregate, has had or would reasonably be expected
to have a Material Adverse Effect, and (C) no demand for recognition or
certification heretofore made by any labor organization or group of employees is
pending with respect to the Company.

(iii)        The Company is, and at all times has been, in compliance with all
applicable laws respecting employment (including laws relating to classification
of employees and independent contractors) and employment practices, terms and
conditions of employment, wages and hours, and immigration and naturalization,
except for such failure or failures to be in compliance which could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. There are no material claims pending, or to the Company’s
knowledge threatened, against the Company before the Equal Employment
Opportunity Commission or any other administrative body or in any court
asserting any violation of Title VII of the Civil Rights Act of 1964, the Age
Discrimination Act of 1967, 42 U.S.C. §§ 1981 or 1983 or any other federal,
state, foreign or local Law, statute or ordinance barring discrimination in
employment.

(s)        Investment Company Act. The Company is not and, after giving effect
to the issuance and sale of the Purchased Shares and the application of the
proceeds thereof, will not

 

10



--------------------------------------------------------------------------------

be, required to register as an “investment company” or an entity “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended, and the rules and regulations of the Commission thereunder.

(t)        No Unlawful Payments. Neither the Company nor any other Group Company
nor any director, officer, or employee (in their respective capacity as such) of
the Company or any other Group Company nor, to the knowledge of the Company, any
agent or other person, acting on behalf of the Company or any Group Company has
(i) directly or indirectly, used any funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to foreign or domestic
political activity; (ii) made or taken an intentional act in furtherance of an
offer, promise or authorization of any direct or indirect unlawful payment or
benefit to any foreign or domestic government or regulatory official or
employee, including any directors, officers and employees of any wholly or
partially government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office; (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977, as amended, or any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, or committed an offence
under the Bribery Act 2010 of the United Kingdom, or any other applicable
anti-bribery or anti-corruption laws; or (iv) made, offered, promised, agreed,
requested or taken an act in furtherance of any unlawful bribe or other unlawful
benefit, including any rebate, payoff, influence payment, kickback or other
unlawful or improper payment or benefit. The Company and the Group Companies
have instituted, and maintain and enforce, policies and procedures designed to
promote and reasonably ensure compliance with all applicable anti-bribery and
anti-corruption laws.

(u)        Certain Environmental Matters. The Company and the other Group
Companies (i) are in compliance with all, and have not since January 1, 2018
violated any, applicable federal, state, local and foreign laws (including
common law), rules, regulations, requirements, decisions, judgments, decrees,
orders and other legally enforceable requirements relating to pollution or the
protection of human health or safety, the environment (including ambient air,
surface water, groundwater, land surface or subsurface strata), natural
resources, hazardous or toxic substances or wastes, pollutants or contaminants,
as well as all authorizations, codes, decrees, demands, or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations, issued, entered, promulgated or approved thereunder
(“Environmental Laws”); (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses; and (iii) are in compliance with all terms and conditions
of any such permit, license or approval except, with respect to each clause (i),
(ii) and (iii), as disclosed in SEC Documents and where the failure to so comply
could reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect.

(v)        Accounting Controls. The Company and the other Group Companies
maintain systems of “internal control over financial reporting” (as defined in
Rule 13a-15(f) of the U.S. Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder (the “Exchange Act”)) that comply
with the requirements of the Exchange Act and have been designed by, or under
the supervision of, their respective principal executive and principal financial
officers, or persons performing similar functions, to provide reasonable
assurance

 

11



--------------------------------------------------------------------------------

regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP. The Company
and the other Group Companies maintain internal accounting controls sufficient
to provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company’s certifying officers have evaluated the
effectiveness of the disclosure controls and procedures of the Company and the
other Group Companies as of the end of the period covered by the most recently
filed periodic report under the Exchange Act (such date, the “Evaluation Date”).
The Company presented in its most recently filed periodic report under the
Exchange Act the conclusions of the certifying officers about the effectiveness
of the disclosure controls and procedures based on their evaluations of the
Evaluation Date. There are no material weaknesses in the Company’s internal
controls. The Company’s auditors and the Audit Committee of the board of
directors of the Company have been advised of: (i) all significant deficiencies
and material weaknesses in the design or operation of internal controls over
financial reporting which have adversely affected or are reasonably likely to
adversely affect the Company’s ability to record, process, summarize and report
financial information; and (ii) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Company’s internal controls over financial reporting.

(w)        Sarbanes-Oxley. There is and has been no failure on the part of the
Company or, to the knowledge of the Company, any of the Company’s directors or
officers, in their capacities as such, to comply in all material respects with
any provision of the Sarbanes-Oxley Act of 2002, as amended and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”), that
are in effect and which are applicable to the Company, including Section 402
related to loans and Sections 302 and 906 related to certifications.

(x)        Intellectual Property. (i) The Company or another Group Company owns
or has the right to use all patents, patent applications, trademarks, service
marks, trade names, trademark registrations, service mark registrations, domain
names and other source indicators, copyrights and copyrightable works (including
software), know-how, trade secrets, inventions, other unpatented and/or
unpatentable systems, procedures, methods, processes, proprietary or
confidential information and all other worldwide intellectual property,
industrial property and proprietary rights (collectively, “Intellectual
Property”) material to the conduct of their respective businesses as described
in the SEC Documents; (ii) the Company’s and the other Group Companies’ conduct
of their respective businesses does not infringe, misappropriate or otherwise
violate (“Infringe”) any Intellectual Property of any person in any material
respect (other than patents), nor, to the knowledge of the Company, does the
Company Infringe patents of any person, and no Action is pending, or to the
knowledge of the Company, threatened in writing, alleging Infringement of
Intellectual Property of any person; (iii) to the knowledge of the Company, the
Intellectual Property owned by and exclusively licensed to the Company and the
Group Companies is not being infringed, misappropriated or otherwise violated by
any person in any material respect; (iv) no Action is pending, or to the
knowledge of the Company, threatened in writing, challenging the validity,
enforceability, scope, registration, ownership or use of any Intellectual
Property owned by or exclusively licensed to the Company or any other Group
Company (with the

 

12



--------------------------------------------------------------------------------

exception of ordinary course actions in connection with applications for the
registration or issuance of such Intellectual Property); and (v) the Company and
the Group Companies take reasonable measures to maintain and protect their
material Intellectual Property. All of the material licenses and sublicenses and
consent, royalty or other agreements concerning Intellectual Property which are
necessary for the conduct of the Company’s and/or each of its Group Company
respective businesses as currently conducted to which the Company or any Group
Company is a party or by which any of their assets are bound (other than
generally commercially available, non-custom, off-the-shelf software application
programs, and other than non-exclusive licenses granted in the ordinary course
of business) (collectively, “License Agreements”) are valid and binding
obligations of the Company or any of its Group Companies that are parties
thereto and, to the Company’s knowledge, the other parties thereto, enforceable
in accordance with their terms, except to the extent that enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
generally. Neither the Company, nor, to the Company’s knowledge, any other party
thereto, is in material default of any of its obligations under any such License
Agreement.

(y)        No “Bad Actor” Disqualification. No “bad actor” disqualifying event
described in Rule 506(d)(1)(i)-(viii) promulgated by the SEC is applicable to
the Company or, to the Company’s knowledge, any Company Covered Person (as
defined below). “Company Covered Person” means, with respect to the Company as
an “issuer” for purposes of Rule 506 promulgated by the SEC under the Act, any
person or entity listed in the first paragraph of Rule 506(d)(1).

(z)        Compliance with Listing Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act and is listed on the Nasdaq, and
the Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
removal from listing of the Common Stock from the Nasdaq, nor has the Company
received any notification that the SEC, the Nasdaq or the Financial Industry
Regulatory Authority, Inc. is contemplating terminating such registration or
quotation. The Company is, and has no reason to believe that it will not, upon
issuance of the Purchased Stock, be in compliance with the listing and listing
maintenance requirements of the Nasdaq applicable to it for the continued
trading of its Common Stock on the Nasdaq.

(aa)      No Broker’s Fees. Neither the Company nor any other Group Company is a
party to any contract, agreement or understanding with any person (other than
SunTrust Robinson Humphrey, Inc. in connection with the transactions
contemplated by this Agreement) that would give rise to a valid claim against
any of them for a brokerage commission, finder’s fee or like payment in
connection with the issuance and sale of the Purchased Shares. To the knowledge
of the Company and any other Group Company, the Investors shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this section that may
be due in connection with the transactions contemplated by the Transaction
Documents.

SECTION 2.2.      Representations and Warranties of the Investor. Each Investor,
for itself and no other Investor, hereby represents and warrants as of the date
hereof and as of the Closing Date to the Company that:

 

13



--------------------------------------------------------------------------------

(a)        Organization and Good Standing. Such Investor been duly organized and
is validly existing and in good standing (or the jurisdictional equivalent)
under the laws of its jurisdiction of formation, and has all power and authority
necessary to own or hold its properties and to conduct the businesses in which
it is engaged, except where the failure to be so qualified or in good standing
or have such power or authority would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b)        Due Authorization. Such Investor has full right, power and authority
to execute and deliver the Transaction Documents and to perform its obligations
thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery by it of the Transaction Documents and the
consummation by it of the transactions contemplated thereby has been duly and
validly taken. The Transaction Documents constitute the legal, valid and binding
obligations of such Investor, enforceable against such Investor in accordance
with their terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally and to general equitable principles.

(c)        No Conflicts. The execution, delivery and performance by such
Investor of the Transaction Documents, the purchase of the Purchased Shares and
the consummation of the transactions contemplated by the Transaction Documents
will not (i) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, result in the
termination, modification or acceleration of, or result in the creation or
imposition of any lien, charge or encumbrance upon any property, right or asset
of such Investor pursuant to, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Investor is a party or
by which such Investor is bound or to which any property, right or asset of the
Investor is subject, (ii) result in any violation of the provisions of the
charter or by-laws or similar organizational documents of such Investor or
(iii) result in the violation of any law or statute or any judgment, order, rule
or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (i) and (iii) above, for any such
conflict, breach, violation or default that would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on such
Investor to consummate the transactions contemplated by, and perform its
obligations under, the Transaction Documents.

(d)        No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required by such Investor for the execution, delivery
and performance by such Investor of this Agreement, the purchase of the
Purchased Shares and the consummation of the transactions contemplated by the
Transaction Documents, except for the registration of the Purchased Shares under
the Securities Act as and when required under the Registration Rights Agreement.

(e)        Purchase for Investment. Such Investor acknowledges that the
Purchased Shares are “restricted securities” and have not been registered under
the Securities Act or under any state securities laws. Such Investor (1) is
acquiring the Purchased Shares pursuant to an exemption from registration under
the Securities Act for its own account solely for investment with no present
intention or plan to distribute any of the Purchased Shares to any person nor
with a view to or for sale in connection with any distribution thereof, in each
case in violation of the Securities Act, (2) will not sell or otherwise dispose
of any of the Purchased Shares, except in

 

14



--------------------------------------------------------------------------------

compliance with the registration requirements or exemption provisions of the
Securities Act and any other applicable securities laws, (3) is an “accredited
investor” (as that term is defined by Rule 501 of the Securities Act) and (4) is
not a registered broker-dealer registered under Section 15(a) of the Exchange
Act, or a member of FINRA or an entity engaged in the business of being a
broker-dealer. Such Investor is not affiliated with any broker-dealer registered
under Section 15(a) of the Exchange Act, or a member of FINRA or an entity
engaged in the business of being a broker-dealer. Without limiting any of the
foregoing, neither such Investor nor any of its Affiliates has taken, and such
Investor will not, and will cause its Affiliates not to, take any action that
would otherwise cause the securities to be purchased hereunder to be subject to
the registration requirements of the Securities Act, except as provided in the
Registration Rights Agreement.

(f)        Financial Capability. Such Investor will have at Closing immediately
available funds necessary to consummate the Closing on the terms and conditions
contemplated by this Agreement.

(g)        Sophisticated Investor. Such Investor is knowledgeable, sophisticated
and experienced in making, and is qualified to make, decisions with respect to
investments in shares representing an investment decision like that involved in
the purchase of the Purchased Shares, and has requested, received, reviewed and
considered all information it deems relevant in making an informed decision to
evaluate the merits and risks of a purchase of the Purchased Shares, and can
bear the economic risk and complete loss of its investment in the Purchased
Shares.

(h)        Existing Ownership. Except as set forth on Schedule 2.2(h), such
Investor does not legally or Beneficially Own or control, directly or
indirectly, any shares, convertible debt or any securities convertible into or
exercisable or exchangeable for, or any rights, warrants or options to acquire,
any shares or convertible debt in the Company, or have any agreement,
understanding or arrangement to acquire any of the foregoing, except with
respect to such Purchased Shares as to be purchased by such Investor pursuant to
the transactions contemplated herein.

(i)        No General Solicitation. Such Investor did not learn of the
investment in the Purchased Shares as a result of any general solicitation or
general advertising.

(j)        Reliance on Exemptions. Such Investor understands that the Purchased
Shares offered and sold to it in reliance on specific exemptions from the
registration requirements of U.S. federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Investor’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of such Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of such Investor to acquire
the Purchased Shares.

(k)        No Broker’s Fees. Such Investor is not a party to any contract,
agreement or understanding with any person that would give rise to a valid claim
against any of them for a brokerage commission, finder’s fee or like payment in
connection with the purchase of the Purchased Shares.

 

15



--------------------------------------------------------------------------------

ARTICLE III

COVENANTS

SECTION 3.1.      Filings; Other Actions.

(a)        Each of the Investors and the Company will use its commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done all things necessary, proper or advisable to consummate and
make effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement, including using commercially reasonable efforts
to accomplish the following: (a) all acts reasonably necessary to cause the
conditions to Closing to be satisfied; (b) the obtaining of all necessary
actions or no actions, waivers, consents and approvals from Governmental
Entities and the making of all necessary registrations and filings and the
taking of all reasonable steps necessary to obtain an approval or waiver from,
or to avoid an action or proceeding by any Governmental Entity; (c) the
obtaining of all necessary consents, approvals or waivers from third parties;
and (d) executing and delivering any additional instruments necessary to
consummate the transactions contemplated by, and to fully carry out the purposes
of, this Agreement. In furtherance of the foregoing, the Investors and the
Company will cooperate and consult with each other and use commercially
reasonable efforts to prepare and file all necessary documentation, to effect
all necessary applications, notices, petitions, filings, and other documents,
and to obtain all necessary permits, consents, orders, approvals, and
authorizations of, or any exemption by, all third parties and Governmental
Entities, and expiration or termination of any applicable waiting periods,
necessary or advisable to consummate the transactions contemplated by this
Agreement and to perform covenants contemplated by this Agreement. Each party
shall execute and deliver both before and after the Closing such further
certificates, agreements, and other documents and take such other actions as the
other party may reasonably request to consummate or implement such transactions
or to evidence such events or matters.

(b)        Each party agrees, upon reasonable request, to furnish the other
party with all information concerning itself, its subsidiaries, Affiliates,
directors, officers, partners, and shareholders and such other matters as may be
reasonably necessary or advisable in connection with any statement, filing,
notice, or application made by or on behalf of such other party or any of its
subsidiaries to any Governmental Entity in connection with this Agreement.
Notwithstanding anything herein to the contrary, neither the Investors nor the
Company shall be required to furnish the other party with any (1) sensitive
personal biographical or personal financial information of any of the directors,
officers, employees, managers or partners of any Investor or any of its
Affiliates, (2) proprietary and non-public information related to the
organizational terms of, or investors in, the it or its Affiliates, or (3) any
information that it deems private or confidential.

(c)        Expenses. Each of the parties will bear and pay all costs and
expenses incurred by it or on its behalf in connection with this Agreement and
the transactions contemplated under this Agreement; provided that the Company
shall bear all costs related to the issuance and delivery of the Purchased
Shares by the Transfer Agent and shall reimburse each Investor for the
reasonable and documented fees of its counsel, up to a maximum amount of $10,000
per Investor.

 

16



--------------------------------------------------------------------------------

SECTION 3.2.      Confidentiality. Each party to this Agreement will hold, and
will cause its respective subsidiaries and their directors, officers, employees,
agents, consultants, and advisors to hold, in strict confidence, unless
disclosure to a Governmental Entity is necessary in connection with any
necessary regulatory approval or unless compelled to disclose by judicial or
administrative process or, in the written opinion of its counsel, by other
requirement of law or the applicable requirements of any Governmental Entity,
all nonpublic records, books, contracts, instruments, computer data and other
data and information (collectively, “Information”) concerning the other party
hereto furnished to it by such other party or its representatives pursuant to
this Agreement (except to the extent that such information can be shown to have
been (1) previously known by such party on a nonconfidential basis, (2) in the
public domain through no fault of such party, or (3) later lawfully acquired
from other sources by the party to which it was furnished), and neither party
hereto shall release or disclose such Information to any other person, except
its auditors, attorneys, financial advisors, other consultants, and advisors. If
a party is required to disclose any Information to a Governmental Entity in
accordance with this SECTION 3.3, the disclosing party shall, to the extent
reasonably practicable and permitted by law, notify the other party prior to
making any such disclosure by providing the other party with the text of the
disclosure requirement and draft disclosure at least 24 hours prior to making
any such disclosure, and will narrow the draft disclosure to the extent the
other party reasonably requests.

SECTION 3.3.      Representations and Warranties.

(a)        Prior to the Closing, the Company shall promptly provide the
Investors with written notice of the occurrence of any circumstance, event,
change, development or effect occurring after the date hereof and relating to
the Company or any Group Company of which the Company has knowledge or, in the
reasonable judgment of the Company, may otherwise cause or render any of the
representations and warranties of the Company set forth in SECTION 2.1 of this
Agreement to be inaccurate in any material respect.

(b)        Prior to the Closing, each Investor shall promptly provide the
Company with written notice of the occurrence of any circumstance, event,
change, development or effect occurring after the date hereof and relating to
such Investor of which such Investor has knowledge or, in the reasonable
judgment of such Investor, may otherwise cause or render any of the
representations and warranties of such Investor set forth in SECTION 2.2 of this
Agreement to be inaccurate in any material respect.

SECTION 3.4.      Registration Statements. The Company shall not, and shall use
its commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Purchased Shares in a manner
that would require the registration under the Securities Act of the sale of the
Purchased Shares to the Investors, or that will be integrated with the offer or
sale of the Purchased Shares for purposes of the rules and regulations of any
trading market such that it would require stockholder approval prior to the
closing of such other transaction unless stockholder approval is obtained before
the closing of such subsequent transaction.

 

17



--------------------------------------------------------------------------------

ARTICLE IV

ADDITIONAL AGREEMENTS

SECTION 4.1.      Compliance with Laws.

(a)        Each Investor acknowledges that it is aware of, and that it will
advise its representatives of, the restrictions imposed by applicable United
States and other applicable jurisdictions’ securities laws with respect to
trading in securities while in possession of material non-public information
relating to the issuer of such securities and on communication of such
information when it is reasonably foreseeable that the recipient of such
information is likely to trade such securities in reliance on such information.

SECTION 4.2.      Legend.

(a)        Each Investor agrees that all certificates or other instruments
representing the securities subject to this Agreement will bear legends
substantially to the following effect (in addition to any legend required under
applicable federal, state, local or non-United States law):

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF
ANY STATE AND MAY NOT BE TRANSFERRED, SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION STATEMENT
RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT AND SUCH LAWS.
ANY ATTEMPT TO TRANSFER, SELL, OFFER TO SELL, PLEDGE, HYPOTHECATE OR OTHERWISE
DISPOSE OF THIS INSTRUMENT IN VIOLATION OF THESE RESTRICTIONS SHALL BE VOID.”

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AND MAY ONLY BE SOLD,
DISPOSED OF OR OTHERWISE TRANSFERRED IN COMPLIANCE WITH THE REGISTRATION RIGHTS
AGREEMENT, DATED DECEMBER 9, 2019 AND THE SHARE PURCHASE AGREEMENT, DATED
DECEMBER 5, 2019, ENTERED INTO BY THE HOLDER OF THESE SHARES AND THE COMPANY.
COPIES OF SUCH AGREEMENTS ARE ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.
THESE RESTRICTIONS ARE BINDING ON TRANSFEREES OF THESE SHARES. BY ACCEPTING ANY
INTEREST IN SUCH SHARES THE PERSON ACCEPTING SUCH INTEREST SHALL BE DEEMED TO
AGREE TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS OF SAID AGREEMENTS AS
APPLICABLE.”

(b)        Upon request of an Investor, upon receipt by the Company of an
opinion of counsel and other customary representations and other documentation
from such Investor, in each

 

18



--------------------------------------------------------------------------------

case, reasonably satisfactory to the Company, to the effect that such legend is
no longer required under the Securities Act or applicable state laws, as the
case may be, the Company shall promptly cause the legend to be removed from any
certificate for any securities. Each Investor acknowledges that the Purchased
Shares have not been registered under the Securities Act or under any state
securities laws and agrees that it will not sell or otherwise dispose of any of
the Purchased Shares except in compliance with the registration requirements or
exemption provisions of the Securities Act and any other applicable securities
laws.

SECTION 4.3.      Indemnity.

(a)        The Company shall indemnify the Investors and their respective
Affiliates (collectively, the “Investor Indemnified Parties”) and hold each of
them harmless against any actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith, and including reasonable attorneys’ fees and disbursements (the
“Losses”) suffered, incurred or paid by the Investor Indemnified Parties arising
from: (i) any breach of any representation or warranty made by the Company in
SECTION 2.1 to be true and correct as of the date hereof and as of the Closing
Date; or (ii) any breach of any covenant or agreement by the Company contained
in this Agreement.

(b)        Each Investor shall indemnify each of the Company and its Affiliates
and each of their respective directors, officers, employees and shareholders,
owners (collectively, the “Company Indemnified Parties”) and hold each of them
harmless against any and all Losses suffered, incurred or paid by the Company
Indemnified Parties, arising from, as a result of or in connection with any
failure of any representation or warranty made by such Investor in SECTION
2.2(e), SECTION 2.2(h) or SECTION 2.2(j) to be true and correct as of the date
hereof and as of the Closing Date. For the avoidance of doubt, the Investors
obligation to indemnify the Company Indemnified Parties pursuant to this Section
are several and not joint.

(c)        A party entitled to indemnification hereunder (an “Indemnified
Party”) shall give written notice to the indemnifying party (the “Indemnifying
Party”) of any claim with respect to which it seeks indemnification promptly
after the discovery by such Indemnified Party of any matters giving rise to a
claim for indemnification; provided that the failure of any Indemnified Party to
give notice as provided herein shall not relieve the Indemnifying Party of its
obligations under this SECTION 4.3 unless and to the extent that the
Indemnifying Party shall have been actually materially prejudiced by the failure
of such Indemnified Party to so notify such party. No claim for indemnification
may be asserted against any Indemnifying Party for breach of any representation,
warranty, covenant or agreement contained herein unless written notice of such
claim is received by such Indemnifying Party on or prior to the date on which
the representation, warranty, covenant or agreement on which such claim or
proceeding is based ceases to survive as set forth in SECTION 6.1. Such notice
shall describe in reasonable detail such claim. In case any such action, suit,
claim or proceeding is brought against an Indemnified Party, the Indemnified
Party shall be entitled to hire, at the cost and expense of the Indemnifying
Party, counsel and conduct the defense thereof; provided, however, that the
Indemnifying Party shall only be liable for the legal fees and expenses of one
law firm for the Indemnified Parties, taken together with regard to any single
action or group of related actions, upon agreement by the Indemnified Parties
and the Indemnifying Party. If the Indemnifying Party assumes the defense of any
claim, the Indemnified Parties shall thereafter deliver to the Indemnifying
Party copies of all notices and

 

19



--------------------------------------------------------------------------------

documents (including court papers) received by the Indemnified Parties relating
to the claim, and the Indemnified Parties shall cooperate in the defense or
prosecution of such claim. Such cooperation shall include the retention and
(upon the Indemnifying Party’s request) the provision to the Indemnifying Party
of records and information that are reasonably relevant to such claim, and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. The Indemnifying
Party shall not be liable for any settlement of any action, suit, claim or
proceeding effected without its written consent; provided, however, that the
Indemnifying Party shall not unreasonably withhold, delay or condition its
consent. The Indemnifying Party further agrees that it will not, without any
Indemnified Party’s prior written consent (which shall not be unreasonably
withheld or delayed), settle or compromise any claim or consent to entry of any
judgment in respect thereof in any pending or threatened action, suit, claim or
proceeding in respect of which indemnification has been sought hereunder unless
such settlement or compromise includes an unconditional release of such
Indemnified Party from all liability arising out of such action, suit, claim or
proceeding.

(d)        In calculating the amount of any Losses hereunder, there shall be
subtracted the amount of any insurance proceeds and third-party payments
received by the Indemnified Parties with respect to such Losses, if any, net of
any actual costs or expenses incurred in connection with securing or obtaining
such proceeds or payments. In no event shall any Indemnified Party be entitled
to recover or make a claim for any amounts in respect of, and in no event shall
“Losses” be deemed to include, consequential or indirect damages, lost profits
or punitive damages and, in particular, no “diminution of value”, “multiple of
profits” or “multiple of cash flow” or similar valuation methodology shall be
used in calculating the amount of any Losses, unless in any such case, such
Losses are awarded to a third party.

(e)        Nothing herein shall limit a party’s right to seek injunctive or
other equitable relief in connection with the enforcement of this Agreement.

(f)        Any indemnification payments pursuant to this SECTION 4.3 shall be
treated as an adjustment to the investment amount for the Purchased Shares for
U.S. federal income and applicable state and local tax purposes, unless a
different treatment is required by applicable law.

SECTION 4.4.      Registration Rights. At the Closing, the Company, the
Investors and the other parties thereto will each enter into the Registration
Rights Agreement, substantially in the form attached as Exhibit B hereto.

ARTICLE V

TERMINATION

SECTION 5.1.      Termination. This Agreement may be terminated prior to the
Closing:

(a)        by mutual written consent of the Investors and the Company;

(b)        by the Company, upon written notice to the Investors, in the event
that any of the conditions of Closing set forth in SECTION 1.4(b) are not
satisfied, or waived by the

 

20



--------------------------------------------------------------------------------

Company, on or before the Closing Date; provided, however, that the right to
terminate this Agreement pursuant to this SECTION 5.1(b) shall not be available
to any party whose failure to fulfill any obligation under this Agreement shall
have been the cause of, or shall have resulted in, the failure of the Closing to
occur on or prior to such date;

(c)        by the Investors, upon written notice to the Company, in the event
that the conditions of Closing set forth in SECTION 1.4(a) are not satisfied, or
waived by the Investors, on or before the Closing Date; provided, however, that
the right to terminate this Agreement pursuant to this SECTION 5.1(c) shall not
be available to any party whose failure to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing to occur on or prior to such date; or

(d)        by the Company, upon written notice to the Investors, in the event
that any Governmental Entity shall have issued any order, decree or injunction
or taken any other action restraining, enjoining or prohibiting any of the
transactions contemplated by this Agreement, and such order, decree, injunction
or other action shall have become final and nonappealable.

SECTION 5.2.      Effects of Termination. In the event of any termination of
this Agreement as provided in SECTION 5.1, this Agreement (other than SECTION
3.2, SECTION 3.3, SECTION 4.3, this SECTION 5.2, ARTICLE VI (other than SECTION
6.1) and all applicable defined terms, which shall remain in full force and
effect) shall forthwith become wholly void and of no further force and effect;
provided that nothing herein shall relieve any party from liability for willful
breach of this Agreement.

ARTICLE VI

MISCELLANEOUS

SECTION 6.1.      Survival. Each of the representations and warranties set forth
in this Agreement shall survive the Closing under this Agreement but only for a
period of twenty-four (24) months following the Closing Date, except for the
representations and warranties in SECTION 2.1(a), SECTION 2.1(b) and SECTION
2.1(d) (collectively, the “Fundamental Representations”) which shall survive for
the duration of any statutes of limitations applicable thereto, in each case or
until final resolution of any claim or action arising from the breach of any
such representation and warranty (including any Fundamental Representations), if
notice of such breach was provided prior to the end of such period, and
thereafter shall expire and have no further force and effect. Except as
otherwise provided herein, all covenants and agreements contained herein shall
survive for the duration of any statutes of limitations applicable thereto or
until, by their respective terms, they are no longer operative.

SECTION 6.2.      Amendment. No amendment or waiver of this Agreement will be
effective with respect to any party unless made in writing and signed by an
officer of a duly authorized representative of such party.

SECTION 6.3.      Waivers. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right,

 

21



--------------------------------------------------------------------------------

power or privilege. The conditions to each party’s obligation to consummate the
Closing are for the sole benefit of such party and may be waived by such party
in whole or in part to the extent permitted by applicable law. No waiver of any
party to this Agreement will be effective unless it is in a writing signed by a
duly authorized officer of the waiving party that makes express reference to the
provision or provisions subject to such waiver.

SECTION 6.4.      Counterparts. For the convenience of the parties hereto, this
Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Copies of executed signature pages
to this Agreement may be delivered by facsimile or electronic mail (“e-mail”)
and such copies will be deemed as sufficient as if actual signature pages had
been delivered.

SECTION 6.5.      Governing Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of New York, without regard
to conflict of law principles.

SECTION 6.6.      Dispute Resolution. Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of the courts of the State of New York
located in New York County and the United States District Court for the Southern
District of New York for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Agreement and the transactions contemplated
hereby. Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement. Each of
the parties hereto irrevocably consents to the jurisdiction of any such court in
any such suit, action or proceeding and to the laying of venue in such court.
Each party hereto irrevocably waives any objection to the laying of venue of any
such suit, action or proceeding brought in such courts and irrevocably waives
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. To the extent that the Company has or
hereafter may acquire any immunity (on the grounds of sovereignty or otherwise)
from the jurisdiction of any court or from any legal process with respect to
itself or its property, the Company irrevocably waives, to the fullest extent
permitted by law, such immunity in respect of any such suit, action or
proceeding. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 6.7.      Notices. Any notice, request, instruction or other document to
be given hereunder by any party to the other will be in writing and will be
deemed to have been duly given upon receipt if delivered (a) personally or by
facsimile or e-mail, (b) by a recognized next-day courier service, or (c) by
registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder shall be delivered as follows:

(a)        If to any Investor, to its address as set forth on Schedule 6.7:

 

22



--------------------------------------------------------------------------------

(b)        If to the Company:

Athenex, Inc.

Conventus Building

1001 Main Street, Suite 600

Buffalo, NY 14203

Attn: Teresa Bair, Vice President, Legal Affairs & Corporate Development

Email: tbair@athenex.com

Facsimile: 716-800-6818

with a copy (which shall not constitute notice) to:

Harter Secrest & Emery LLP

1600 Bausch & Lomb Place

Rochester, New York 14604

Attn: Alexander R. McClean

E-mail: amcclean@hselaw.com

Facsimile: 585-232-6500

SECTION 6.8.      Entire Agreement, Etc. This Agreement (together with all the
Exhibits and Schedules hereto and certificates and other written instruments
delivered in connection from time to time on and following the date hereof)
constitute and contain the entire agreement and understanding of the parties
with respect to the subject matter hereof and thereof, and supersedes any and
all prior negotiations, correspondence, agreements, understandings, duties and
obligations between the parties with respect to the subject matter hereof and
thereof. Except as expressly set forth in this Agreement, no party makes any
representation, warranty, covenant or agreement to any other party of any
nature, express or implied. Each party expressly represents that it is not
relying on any oral or written representation, warranties, covenants or
agreements other than those expressly contained in this Agreement (which
includes all Exhibits and Schedules hereto). The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and their permitted assigns. Neither this
Agreement nor any of the rights, duties or obligations hereunder may be assigned
by any party hereto without the prior express written consent of the other party
hereto. Any purported assignment in violation of this SECTION 6.8 shall be null
and void.

SECTION 6.9.      Definitions. For purposes hereof, terms, when used herein with
initial capital letters, shall have the respective meanings given to them in the
respective Sections set forth in the index of defined terms at the beginning of
this Agreement. Wherever required by the context of this Agreement, the singular
shall include the plural and vice versa, and the masculine gender shall include
the feminine and neuter genders and vice versa, and references to any agreement,
document or instrument shall be deemed to refer to such agreement, document or
instrument as amended, supplemented or modified from time to time. All article,
section, paragraph or clause references not attributed to a particular document
shall be references to such parts of this Agreement, and all exhibit, annex and
schedule references not attributed to a particular document shall be references
to such exhibits, annexes and schedules to this Agreement.

 

23



--------------------------------------------------------------------------------

(a)        When used herein:

(i)        the term “Affiliate” means, with respect to any person, any person
directly or indirectly controlling, controlled by or under common control with,
such other person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management and/or policies of
such person, whether through the ownership of voting securities by contract or
otherwise;

(ii)        the words “including,” “includes,” “included” and “include” are
deemed to be followed by the words “without limitation”;

(iii)        the terms “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision; and

(iv)        the words “it” or “its” are deemed to mean “him” or “her” and “his”
or “her,” as applicable, when referring to an individual.

(b)        The following terms shall have the following meanings:

(i)        “business day” means any day except Saturday, Sunday and any day
which shall be a legal holiday or a day on which banking institutions in the
State of New York generally are authorized or required by law or other
governmental actions to close;

(ii)        “person” has the meaning given to it in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act;

(iii)        “Beneficially Own” and “Beneficial Ownership” are defined in Rules
13d-3 and 13d-5 of the Exchange Act;

(iv)        “Group Companies” means the Company and all of its material
subsidiaries, material consolidated affiliated entities and their material
subsidiaries (individually, a “Group Company” collectively, the “Group
Companies”);

(v)        “knowledge of the Company” or “Company’s knowledge” means the actual
knowledge, after due inquiry, of the executive officers of the Company; and

(vi)        “Material Adverse Effect” means any development, fact, circumstance,
condition, event change, occurrence or effect that would have or would
reasonably be expected to have a material adverse effect on the assets,
business, financial condition or results of operations of the Group Companies,
taken as a whole, other than any development, fact, circumstance, condition,
event, change, occurrence or effect resulting from (A) changes in general
economic, financial market, business or geopolitical conditions; (B) changes or
developments in any of the industries in which the Company or any other Group
Company

 

24



--------------------------------------------------------------------------------

operates; (C) changes in any applicable laws or applicable accounting
regulations or principles, or the interpretation or enforcement thereof; (D) any
change in the price or trading volume of the Common Stock or any failure to meet
any financial projections, forecasts or forward looking statements; (E) natural
disaster or any outbreak or escalation of hostilities or war or any act of
terrorism; (F) the announcement of and performance of this Agreement by the
Company, the pendency or consummation of the transactions contemplated
hereunder, or the identity of the Investor or any of its affiliates; or (G) any
action taken, or omission to take action, by the Company or another Group
Company that taking or omitting of which, as applicable, the Investor has
consented to or requested in writing, provided, however, that any event,
occurrence, fact, condition or change referred to in clauses (A) through (C) and
(E) above shall be taken into account in determining whether a Material Adverse
Effect has occurred or would reasonably be expected to occur to the extent that
such event, occurrence, fact, condition or change has a disproportionate effect
on the Group Companies (taken as a whole) compared to other participants in the
industries in which the Group Companies operate.

SECTION 6.10.      Captions. The article, section, paragraph and clause captions
herein are for convenience of reference only, do not constitute part of this
Agreement and will not be deemed to limit or otherwise affect any of the
provisions hereof.

SECTION 6.11.      Severability. If any provision of this Agreement is found to
be invalid or unenforceable, then such provision shall be construed, to the
extent feasible, so as to render the provision enforceable and to provide for
the consummation of the transactions contemplated hereby on substantially the
same terms as originally set forth herein, and if no feasible interpretation
would save such provision, it shall be severed from the remainder of this
Agreement, which shall remain in full force and effect unless the severed
provision is essential to the rights or benefits intended by the parties. In
such event, the parties shall use commercially reasonable efforts to negotiate,
in good faith, a substitute, valid and enforceable provision.

SECTION 6.12.      No Third-Party Beneficiaries. Nothing contained in this
Agreement, expressed or implied, is intended to confer or shall confer upon any
person other than the express parties hereto, any benefit, right or remedies.
The representations and warranties set forth in Article II and the covenants set
forth in Articles III and IV have been made solely for the benefit of the
parties to this Agreement and (a) may be intended not as statements of fact, but
rather as a way of allocating the risk to one of the parties if those statements
prove to be inaccurate; and (b) may apply standards of materiality in a way that
is different from what may be viewed as material by shareholders of, or other
investors in, the Company.

SECTION 6.13.      Public Announcements. Without limiting any other provision of
this Agreement, the parties hereto, to the extent permitted by applicable law,
will consult with each other before issuance, and provide each other the
opportunity to review, comment upon and agree on any press release or public
statement with respect to this Agreement (which includes the Exhibits hereto)
and the transactions contemplated hereby and the ongoing business relationship
among the parties hereto and thereto. The parties hereto will not issue any such
press release or make any such public statement without the prior written
consent of the other party, except as may

 

25



--------------------------------------------------------------------------------

be required by law or any listing agreement with or requirement of the Nasdaq or
any other applicable securities exchange, provided that the disclosing party
shall, to the extent permitted by applicable law or any listing agreement with
or requirement of the Nasdaq or any other applicable securities exchange, inform
the other party about the disclosure to be made pursuant to such requirements
prior to the disclosure.

SECTION 6.14.      Securities Laws Disclosure. On or before 9:00 A.M., New York
City time, on the second (2nd) trading day immediately following the execution
of this Agreement, the Company will file a Current Report on Form 8-K (the
“8-K”) with the Commission describing the material terms of this Agreement and
the Registration Rights Agreement (and including as exhibits to such Current
Report on Form 8-K the agreements required to be filed in connection therewith).
Notwithstanding the foregoing, the Company shall provide the Investors an
opportunity to review the text of such disclosure and shall use reasonable
efforts to implement the reasonable comments provided by the Investors prior to
filing.

SECTION 6.15.      Specific Performance. The parties hereto acknowledge and
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms. It is accordingly agreed that the parties shall be entitled to
seek specific performance of the terms hereof, this being in addition to any
other remedies to which they are entitled at law or equity.

[signature page follows]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 

ATHENEX, INC. By:   /s/ Johnson Y.N. Lau   Name:   Johnson Y.N. Lau   Title:  
Chief Executive Officer and     Board Chairman

[Signature Page to Share Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 

  M. KINGDON OFFSHORE MASTER FUND By:   /s/ William Walsh   Name:   William
Walsh   Title:   Chief Financial Officer

 

  SCHONFELD STRATEGIC 460 FUND LLC By:   /s/ Trina Geatz   Name:   Trina Geatz  
Title:   Global Director of Operations

 

  POINT72 ASSOCIATES, LLC By:   /s/ Kevin J. O’Connor   Name:   Kevin J.
O’Connor   Title:   Authorized Signatory

 

  J. GOLDMAN MASTER FUND, L.P. By:   J. Goldman & Co., L.P. as investment
adviser By:  

/s/ Sagan Weiss

  Name:   Sagan Weiss   Title:   Chief Compliance Officer

 

  AVORO LIFE SCIENCES FUND LLC By:   /s/ Scott Epstein   Name:   Scott Epstein  
Title:   Chief Financial Officer and Chief Compliance Officer

 

[Signature Page to Share Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

INVESTORS

 

Name of Investor      Purchased
Shares      Aggregate
Purchase Price  

M. Kingdon Offshore Master Fund

 

       2,600,000        $39,780,000.00  

Schonfeld Strategic 460 Fund LLC

 

       457,516        $6,999,994.80  

Point72 Associates, LLC

 

       326,797        $4,999,994.10  

J. Goldman Master Fund, L.P.

 

       300,000        $4,590,000.00  

Avoro Life Sciences Fund LLC

 

       261,437        $3,999,986.10  

Total

 

       3,945,750        $60,369,975.00  



--------------------------------------------------------------------------------

SCHEDULE 6.7

ADDRESSES FOR NOTICES TO INVESTORS

 

(a)      Notices

to M. Kingdon Offshore Master Fund:

c/o Kingdon Capital Management, LLC

152 W. 57th Street, 50th Floor

New York, NY 10019

Attention: Richard Weinstein

email: legal@kingdon.com

(b)      Notices to Schonfeld Strategic 460 Fund LLC:

Schonfeld Strategic 460 Fund LLC

460 Park Avenue, 10th Floor

New York, NY 10022

Attention Nemesh Bhatte, Esq.

compliance@schonfeld.com

(c)      Notices to Point72 Associates, LLC:

Point72 Associates, LLC

c/o Point72, L.P.

72 Cummings Point Road

Stamford, CT 06902

Attn: Legal Department

(d)      Notices to J. Goldman Master Fund, L.P.:

J. Goldman & Co., L.P.

510 Madison Avenue, 26th Floor

New York, NY 10022

Attention: Sagan Weiss, CCO

Email: compliance@jgoldmanlp.com

(e)      Notices to Avoro Life Sciences Fund LLC:

Avoro Life Sciences Fund LLC

110 Greene Street, Suite 800

New York, NY 10012

Attn: Scott Epstein, CFO and CCO

E-mail: sepstein@avorocapital.com



--------------------------------------------------------------------------------

EXHIBIT A: Form of Officer’s Certificate from the Company

OFFICER’S CERTIFICATE

December 9, 2019

The undersigned, the _______________ of Athenex Inc., a Delaware corporation
(the “Company”), pursuant to SECTION 1.4(a)(v) of the Share Purchase Agreement,
dated as of December 5, 2019 (the “Agreement”) by and among the Company and the
investors named on Schedule 1 thereto (collectively, the “Investors”), hereby
certifies to the Investors that:

1.        The Company has performed in all material respects all obligations
required to be performed by it at or prior to or contemporaneously with the
Closing under the Agreement.

2.        The representations and warranties of the Company set forth in SECTION
2.1 of the Agreement were true and correct in all material respects as of the
date of the Agreement and are true and correct in all material respects as of
the Closing (except (i) to the extent such representations and warranties are
made as of a specified date, in which case such representations and warranties
shall be true and correct in all material respects as of such date and (ii) any
representations and warranties that have “material” or “Material Adverse Effect”
qualifications, in which case such representations and warranties shall be true
in all respects).

Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Agreement.

[Signature Page Follows]

 

Exhibit A – 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this certificate
solely in such respective capacity and not in an individual capacity as of this
___ day of December, 2019.

 

By:                                                     Name:     Title:  

 

Exhibit A – 2



--------------------------------------------------------------------------------

Exhibit B: Form of Registration Rights Agreement

[see attached]

 

Exhibit B